Order filed December 10, 2019.




                                        In The

                       Fourteenth Court of Appeals
                                     ____________

                                 NO. 14-19-00477-CV
                                    ___________
                       CHRISTOPHER BRANCH, Appellant
                                           V.
                          FORT BEND COUNTY, Appellee


                 On Appeal from the 434th Judicial District Court
                            Fort Bend County, Texas
                       Trial Court Cause No. 320790434


                                      ORDER
         No reporter’s record has been filed in this case. The official court reporter
for the 434th Judicial District Court informed this court that appellant had not
requested the reporter’s record. On October 15, 2019, the clerk of this court
notified appellant that we would consider and decide those issues that do not
require a reporter’s record unless appellant, within 15 days of notice, provided this
court with proof of request record. See Tex. R. App. P. 37.3(c). Appellant filed no
reply.
      Accordingly, we order appellant to file a brief in this appeal within thirty
days of the date of this order. If appellant fails to comply with this order, the court
will dismiss the appeal for want of prosecution. See Tex. R. App. P. 42.3(b).



                                   PER CURIAM



Panel Consists of Justices Zimmerer, Spain, and Hassan.